Citation Nr: 0906350	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for degenerative joint disease 
(DJD) of the right hand, to include whether service 
connection may be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1972 to June 1992.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, inter alia, declined to reopen a 
claim for service connection for DJD of the right hand.  In a 
May 2006 statement of the case, the RO reopened the claim and 
denied service connection.  Notwithstanding the RO's action, 
the Board must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen the prior final decision 
regarding service connection for DJD.  Jackson v. Principi, 
265 F.3d 1366 (2001).

A claim for service connection for degenerative arthritis of 
the left foot was granted in a July 2008 decision.  As this 
represents a full grant of the benefit sought on appeal, the 
issue is no longer before the Board.  

The appellant was scheduled to present testimony before a 
member of the Board at the RO in November 2008, but she 
withdrew her request for a hearing.  No other request for a 
hearing remains pending.


FINDINGS OF FACT

1.  A claim for degenerative arthritis of both hands was 
denied by rating decision in June 1993, and the Veteran did 
not appeal.  

2.  The evidence received since the June 1993 rating decision 
was not previously submitted for consideration, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

3.  DJD of the right hand was not incurred in or aggravated 
by service and has not been shown to be causally related to 
service.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision denying service connection 
for arthritis of the hands is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the final June 1993 rating 
decision is new and material, and the claim is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  Service connection for DJD of the right hand is denied.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

For claims to re-open, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The notice letter must describe what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005.  Complete notice was sent in a 
March 2006 letter, and the claim was readjudicated in a March 
2006 statement of the case and July 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

A VA examination was not conducted to obtain an opinion as to 
the etiology and severity of the Veteran's disabilities.  In 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

This standard is not met in the present case because there is 
no indication that the claimed disability began in service or 
is otherwise associated with service.  The Veteran's 
discharge physical examination shows that no disability was 
reported in her hand at that time.  No competent medical 
evidence has suggested a causal relationship between her 
current DJD of the right hand and her service.  Furthermore, 
she has not reported continuous symptomatology of joint pain 
in her hand since separation.  As discussed below, the 
Veteran reported a single episode of pain in her right hand 
in 1992, which was attributed to nerve impingement rather 
than DJD.  The earliest diagnosis of DJD in her hand is in 
2006, many years after her separation from service.  
Therefore, VA was not required to conduct an examination.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence

The record reflects that the Veteran's original claim for 
service connection for bilateral arthritis of the hands was 
denied by a rating decision in June 1993 because there was no 
evidence of arthritis in her hands in service and arthritis 
was not found during a VA examination.  The Veteran did not 
file an appeal, and the decision became final at the end of 
the statutory time limit.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Because of this, the Veteran's claim for service 
connection for arthritis of the hands can only be reopened if 
new and material evidence has been submitted since the 
earlier decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Veteran submitted a request to reopen the claim for 
compensation for DJD in her right hand in April 2005. 

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  
The evidence relative to the claim for DJD of the hand that 
was of record at the time of the June 1993 decision consisted 
of the Veteran's service treatment records, VA treatment 
records dated between July and November 1992, and a November 
1992 VA examination. 

Evidence relative to the claim for DJD of the right hand that 
has been associated with the claims folder since the June 
1993 rating decision includes a treatment record from G.C., 
M.D., purported to be from May 2006, which indicates that he 
treated the Veteran for osteoarthritis of her hands.  The 
record also contains a December 2001 treatment note from 
R.C., P.A.C., which states that the Veteran has a history of 
DJD in the MCP joints of digits 1 through 4 of her right 
hand.  

The Veteran's 1993 claim was denied because there was no 
evidence that she had DJD in her hands.  The treatment 
records received since that decision indicate that the 
Veteran has been diagnosed with and treated for arthritis of 
the hands.  Therefore, these records related to an 
unestablished fact necessary to substantiate the claim, 
constitute new evidence that is material to the Veteran's 
claim and that raise a reasonable possibility of 
substantiating her claim.  

As evidence that is both new and material has been received, 
the claim for service connection for DJD of the right hand is 
reopened.

Service Connection for Degenerative Joint Disease of the 
Right Hand

The Veteran contends that DJD developed in her right hand in 
service because it is her dominant hand and was used 
extensively in her job as an air traffic controller.  She 
further contends that DJD is a "spreading disease."  She 
suggests that the current diagnosis of DJD in her hands 
should therefore be regarded as the same illness as service-
connected DJD in other joints.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records do not show any 
diagnosis of DJD in her hands.  At a December 1988 physical 
examination, she complained of pain in her metacarpal joints.  
In January 1989, she reported pain in her right forearm which 
manifested when she tried to grasp something with her hand 
and had been ongoing for 2 months.  The diagnosis at that 
time was muscle spasm.  There are no other complaints of pain 
or injury to the right hand in service.  The Veteran 
underwent a medical board evaluation in January 1992, the 
report of which discusses DJD of her right ankle, as well as 
arthralgias of her right ankle and shoulder, chronic back 
pain, and right shoulder impingement.  The report shows no 
diagnosis of DJD of the Veteran's hands and it does not note 
complaints of pain or other symptoms in her hands.  

After service, the Veteran continued to receive treatment at 
a military facility.  An orthopedic consult of November 1992 
indicates that the Veteran complained of numbness and burning 
in her right hand, index finger, and long finger for about 2 
months.  The condition was diagnosed as carpal tunnel 
syndrome and she underwent corrective surgery the following 
day.  At a follow up appointment she complained of numbness 
and tingling in her hands, which was diagnosed as nerve 
impingement syndrome.  

In February 1996, the Veteran underwent a VA orthopedic 
examination, which determined that she had full range of 
motion and excellent grasping ability in both hands.  Other 
than minimal decreased sensation to pinprick in the second, 
third, and fourth fingers, her hands were completely normal.  
The Veteran underwent a VA examination in September 2001 in 
which no complaints of pain or other symptoms in her hand 
were noted.  

The Veteran has submitted an undated, unsigned treatment 
record which she attributes to G.C., M.D., who treated her in 
May 2006.  The record notes that the Veteran has 
osteoarthritis of the hands with carpal tunnel syndrome.  
Pain, swelling, and bony bumps are noted, and the treatment 
with analgesics and NSAIDs is indicated.  

After carefully reviewing the relevant evidence, the Board 
concludes that the Veteran's current right hand disability is 
not related to her service.  Although her service records 
show that she had joint pain in her hand for a short period 
in 1988 and 1989, the condition was never diagnosed as DJD.  
The condition appears to have been acute and transitory, as 
it was not reported at subsequent physical examinations and 
no hand disability was reported during the Veteran's 
separation physical examination in April 1992.  Furthermore, 
while the Veteran's DJD in other joints is extensively 
documented, none of the records relating to the medical 
evaluation board makes reference to any disability in her 
hands.  

The Board also notes that the Veteran has not reported 
continuous symptomatology of DJD in her hands since service.  
After the Veteran underwent surgery to correct carpal tunnel 
syndrome in 1992, she complained of pain in her hand only one 
time.  In addition, a the February 1996 VA examination found 
no joint disability in her hands.  The evidence shows that 
she sought treatment continuously for DJD in her feet and 
knees, but the earliest diagnosis of DJD in her hands was in 
May 2006.  

Finally, the Board notes that no medical professional has 
related the Veteran's current hand disability to her service.  
Without competent medical evidence of causation, there is no 
basis for service connection.  

In conclusion, for the reasons expressed above, the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for the Veteran's DJD of the 
right hand.  The benefit of doubt rule does not apply.  Ortiz 
v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  The 
appeal is therefore denied.



ORDER

New and material evidence having been submitted, the claim 
for service connection for degenerative joint disease of the 
right hand is reopened.  To that extent only, the appeal is 
granted.

Service connection for degenerative joint disease of the 
right hand is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


